Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The arguments and amendments to the independent claims have overcome the prior rejections made in the previous action. 
The best prior art is Stulen (US 2615236) and which teaches a method of forming a protective sheath for an aerofoil component comprising: providing a first portion and a second portion, the first portion and the second portion each comprising an inner surface, an outer surface and an end surface between the inner and outer surfaces and having a sacrificial flange at its distal end; positioning the first portion and second sheath portion so that the inner surface of the first portion abuts against the inner surface of the second portion with the end surfaces of the first and second portions aligned to form a mating edge; and joining the first portion to the second portion by welding along the mating edge, such that the sacrificial flanges are completely consumed, and a curved outer profile is formed. However, the prior art does not teach or fairly suggest alone or in combination, in combination with the other independent claim limitations, wherein the curved outer profile is formed inward of the positions of the sacrificial flanges before the sacrificial flanges are completely consumed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW BUI whose telephone number is (571) 272-0685.  The examiner can normally be reached on 7:30 AM - 4:30 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ANDREW THANH BUI/Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745